Citation Nr: 0736943	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as a residual of asbestos exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for major depressive 
disorder with psychotic features, claimed as depression, 
anxiety, paranoia, obsessive compulsive disorder, and 
hypochondria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
November 1988.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision in which the 
RO denied service connection for depression, for 
hypertension, for arthritis and for asbestos exposure.  The 
veteran filed a notice of disagreement (NOD) in January 2004; 
and the RO issued a statement of the case (SOC) in October 
2004.  The following month, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals).  

On his VA Form 9, the veteran checked a box indicating that 
he wanted a Board hearing at a local VA office before a 
Veterans Law Judge (Travel Board hearing).

In February 2006, the RO sent the veteran a letter notifying 
him that a Board hearing had been scheduled for April 5, 
2006.  In March 2007, the February 2006 hearing notification 
letter was returned to sender (the RO) as undeliverable, 
unable to forward.  In April 2006, the veteran failed to 
report for a Board hearing scheduled before a Veterans Law 
Judge at the RO.  

In May 2007, the Board remanded the matters on appeal to the 
RO in order to establish the proper current mailing address 
for the veteran and to afford the veteran a second 
opportunity for his requested Board hearing.  See Woods v. 
Gober, 14 Vet. App. 214, 220-21 (2000).  In July 2007, the RO 
sent a letter to the veteran at the other plausible address 
in the record notifying him that a Board hearing had been 
scheduled for September 11, 2007.  Later the same month, the 
July 2007 hearing notification letter was returned to sender 
(the RO) as undeliverable, unable to forward.  In September 
2007, the veteran again failed to report for a Board hearing 
scheduled before a Veterans Law Judge at the RO.

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2007).  If a 
veteran relocates or changes his mailing address, it is his 
responsibility to keep VA aware of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
locate him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  An 
August 2007 response from the veteran's representative 
revealed that there was no new information concerning another 
plausible address.  Under these circumstances, the Board 
deems the hearing request as having been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

For the following reasons, the matters on appeal are, again, 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Unfortunately, the claims file reflects that another remand 
of the appeal for further development is warranted, even 
though such will, regrettably, further delay an appellate 
decision on the claims.  

During a 2002 VA mental disorders examination, the veteran 
reported that he was receiving SSA disability benefits.  
However, it appears that no attempt to obtain Social Security 
Administration (SSA) records, including the determination 
awarding such benefits, has been made.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file copies of all medical records and the underlying 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2007) with respect to requesting 
records from Federal facilities.

The record also reveals that the veteran indicated that, when 
he moved back to Massachusetts in 1998, a friend recommended 
that he seek treatment at the VA Medical Center (VAMC) and he 
did.  Only VA treatment records dated from January 21, 2000 
through November 13, 2002 from the Boston VA Healthcare 
System have been associated with the record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Boston VA Healthcare 
System, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities. 

Additionally, if the veteran has, since the prior remand, 
provided a current address is verified, the RO should give 
the veteran another opportunity to present information and 
evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the veteran submit all evidence in his 
possession, and ensure that its letter to him meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), particularly as regards disability 
ratings and effective dates (since the RO's March 2006 notice 
letter was returned as undeliverable), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2007).  See also 38 C.F.R. 
§ 3.159 (2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development (to include an examination or 
medical opinion) or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection.  The RO's adjudication of the asbestos-related 
claim should include consideration of the established 
administrative protocols included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997).  
See VAOPGCPREC 4-00; see also Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment from the Boston VA Healthcare 
System from January 1998 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should request from SSA 
copies of all medical records 
underlying any decision awarding 
disability benefits to the veteran and 
any other determination.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  If the veteran has provided a 
current address,  the RO should send to 
the veteran and his representative a 
letter requesting that he provide 
sufficient information, and if 
necessary, authorization to enable VA 
to obtain any additional evidence 
pertinent to any of the claims 
remaining on appeal that is not 
currently of record.  The VA 
specifically should request that the 
veteran provide authorization to enable 
VA to obtain records from the Merrimack 
Valley Hospital in Haverhill, 
Massachusetts (which refused to release 
any of the veteran's medical records 
without his specific disclosure 
consent).

The VA should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond, although VA may decide 
the claims within the one-year period.

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, VA should readjudicate the 
claims on appeal, on a direct and 
presumptive basis, in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the asbestos-
related claim should include 
consideration of the established 
administrative protocols included in 
the VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (Jan. 31, 
1997). 

7.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
for response before the claims is 
returned to the Board for further 
appellate consideration..

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

